671 F.2d 1229
Susan B. LONG and Philip H. Long, Plaintiffs-Appellees,v.BUREAU OF ECONOMIC ANALYSIS, United States Department ofCommerce, Defendant-Appellant.
No. 81-3090.
United States Court of Appeals,Ninth Circuit.
March 12, 1982.

Before TANG, SKOPIL and CANBY, Circuit Judges.

ORDER

1
The panel determines that oral argument is unnecessary in this case.  The Supreme Court has vacated and remanded our initial disposition of this case, Long v. Bureau of Economic Analysis, 646 F.2d 1310 (9th Cir.), vacated, --- U.S. ----, 102 S.Ct. 468, 70 L.Ed.2d 242 (1981), for reconsideration in light of the Economic Recovery Tax Act of 1981, Section 701, Pub.L.No.97-34, 95 Stat. 172.  Pursuant to this mandate, we vacate the district court judgment and remand the case to the district court for further consideration in light of the same statutory provision.  Our order of May 4, 1981 is reinstated insofar as the appellees are entitled to an award of attorney's fees and costs for trial and appellate proceedings up to that date in an amount to be determined by the district court on remand.


2
VACATED AND REMANDED.